DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

It is noted that the Examiner for the instant Application has changed.

Formal Matters
Applicant’s amendment and response dated 6/25/2021, which amended claims 1-5 and 8-10, and cancelled claims 6 and 7, has been entered into the record.  Applicant’s amendments to the specification and abstract have also been entered into the record.  Claims 1-5 and 8-10 are pending and have been examined on the merits.  References not included with this Office Action can be found in a prior Action.

Abstract Objection -Withdrawn
The objection to the abstract has been withdrawn in view of Applicant’s amendments to the abstract.
Specification Objection - Withdrawn
The objection to the specification has been withdrawn in view Applicant’s amendments to the specification.
Claim Rejections - Withdrawn
The rejection of claim 10 under 35 U.S.C. § 112(d) has been withdrawn in view of Applicant’s amendments to this claim.
The rejection of claims 6 and 7 under 35 U.S.C. § 103 as being unpatentable over Baidyaroy (WO 2014/110223; 2014) has been withdrawn in view of Applicant’s cancellation of these claims.
Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. § 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Amended claim 1 indicates that “cellulase addition to the medium in step (e) is carried out continuously or in 5 to 400 portions” (emphasis added).
Claim 4, which depends from claim 1, indicates that cellulase is “added in from 1 to 500 portions,” is not further limiting since the added portion range broadens claim 4 outside the scope of the added portion range in amended claim 1.
In view of the above, dependent claim 4 expands and does not further limit claim 1 since the added portion range broadens claim 4 as noted above.  
Applicant may cancel claim 4, amend the claim to place it in proper dependent form, rewrite claim 4 in independent form, or present a sufficient showing that dependent claim 4 complies with the statutory requirements.  

Claim Rejection - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-10 remain rejected under 35 U.S.C. § 103 as being unpatentable over Baidyaroy et al. (WO 2014/110223; 2014; cited in the IDS dated 01/28/2021).
Baidyaroy teaches using the filamentous fungus Myceliophthora to produce enzymes from sugars and cellulose using batch, fed-batch, and continuous fermenters (paragraph 5; page 32, Example 2; claim 5).
Regarding claims 1, 3, 4 and 8, Baidyaroy teaches compositions and methods for the production of enzymes (i.e., proteins; paragraph 4) using fermenters with a fermentation medium that includes 37.25 grams of cellulose per liter of medium (page 33, Table 2-1; see Examples 1 and 2, pages 31-32 for full context of medium). 
Note that 37.25 g cellulose per liter of medium is 3.725% by weight, which reads on the limitation of 0.01 – 30 % by weight.  Baidyaroy teaches 3 mL of antifoaming agent per liter of medium prior to sterilization (page 31, Table 1-1), which is interpreted as the medium was sterilized, reading on de-germinating the medium. 
Baidyaroy also teaches adding filamentous fungus Myceliophthora thermophile to the medium (page 31, Example 1, paragraph 117; paragraph 84, indicating M. thermophile is a filamentous fungus).  Baidyaroy teaches using strains of the filamentous fungus Myceliophthora thermophila C1, where “[t]hese variants all have deletion of the cdh genes” and that “in some experiments, the strains were further modified to overexpress the C1 beta-glucosidase and/or GH61” (paragraphs 116; i.e., a recombinant filamentous fungal cell where the expression level of one or more cellulases has been reduced or knocked out).  

With regard to whether the amount of glucose Baidyaroy teaches reads on the limitation “0.01 to 35 wt.-%,” Applicant defines “wt.-%” (originally filed application page 6, lines 4-6) as:
“In this context ‘wt.-%’ pertains to the total weight of the fermentation medium, filamentous fungus cell(s), cellulase(s) and mono- and/ or disaccharide added until the end of the process.”  

In view of the above, the claims are interpreted with regard to “wt-%” as meaning the % of weight of an item added over time compared to the total weight of all the fermentation medium plus the weight of all items added to the fermentation medium by the end of the fermentation. 
Therefore, it is noted that Baidyaroy teaches the working volume of the fermentation was 5 L (paragraph 119).  A working volume of 5 L is made up of 300 mL of the inoculum culture (page 31, Table 1-1) and 4.7 L of the media composition (page 33, Table 2-1).  The mass of 5 L of water and all the components added to the 300 mL of inoculum and 4.7 L of media composition adds to 5,715.52 grams.  To that weight was added a maximum of 3 grams glucose × 5.715.52 grams of medium × 120 hours = 2,057.59 grams.  The total mass, at the end of the fermentation was 2,057.59 grams + 5,715.52 grams = 7,773.11 grams. 
Accordingly, Baidyaroy teaches adding (2,057.59 ÷ 7,773.11) × 100% = 26.47% of glucose over 120 hours, which reads on the limitation within claim 1, step (d).  

Additionally, regarding amended claim 1, step (e) and claim 4, Baidyaroy teaches that the combined dosage of all cellulase enzymes is about 0.001 to about 100 mg protein per gram cellulose” (paragraph 80).  Further, Baidyaroy teaches the concentration of cellulase can vary widely: from 0.001 to 100 mg cellulase protein per gram of cellulose “or any suitable amount therebetween” (page 22, paragraph 80).  Baidyaroy also teaches “Indeed it is not intended that reaction conditions be limited to those provided herein, as modifications are well-within the knowledge of those skilled in the art” (paragraph 81).  Accordingly, Baidyaroy teaches the addition of different concentrations of cellulase (claims 1 and 4), though in a different concentration unit.  
With respect to how the cellulase is added to the fermentation, in view of Baidyaroy’s above teachings concerning the concentration of cellulases and modifications to such cellulase concentrations within the process, it would have been within the purview of one of ordinary skill in the art to modify the cellulase addition as portioned additions to maintain the amount of cellulase within the fermentation over the fermentation run, or add in more cellulase to modify the progression of the fermentation so as to produce more substrate for eventual increase in protein production.
Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009).  Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). 
Regarding claim 2, as noted above, Baidyaroy teaches the filamentous fungus M. thermophile is added, the claimed percentage of sugar is added, and cellulase is added. The above components had to be added either concurrently or in a consecutive fashion, which is interpreted as reading on claim 2.  It is noted that in view of this, MPEP § 2144.04 (IV) (C) states that in the absence of new or unexpected results, changing the order of events in a process is prima facie obvious.  
Regarding claim 5, Baidyaroy teaches maintaining a constant pH by adding a basic solution of NH4OH (page 32, Example 2, paragraph 118).
Regarding claim 9, Baidyaroy teaches the produced enzyme is an esterase, hydrolase, and glucose oxidase (claim 17; paragraph 5).
Regarding claim 10, Baidyaroy teaches starter cultures that were incubated at 35°C for 2-3 days (page 31, Example 1; paragraph 117) that were then added to the tank 
Although Baidyaroy does not specifically include the above components into one embodiment (e.g., the recombinant filamentous fungus Myceliophthora thermophila C1, the deletion variant, the amount of cellulose per liter of medium, the enzyme produced, the conditions in the process, etc.), all the limitations above are suggested as suitable for inclusion into the Baidyaroy fermentation method to produce proteins.  Therefore, a person of ordinary skill before the effective filing date of the claimed invention would have been motivated to combine the recited components as described above (e.g., the recombinant filamentous fungus Myceliophthora thermophila C1, the deletion variant, the amount of cellulose per liter of medium, the enzyme produced, the conditions in the process, etc.) with a reasonable expectation of success since Baidyaroy teaches that these are desirable components for a method to produce proteins within a fermentation.
Regarding amended claim 1 step (e) and claim 4, although Baidyaroy teaches the above concerning the concentration of cellulases and modifications to such cellulase concentrations within the process, Baidyaroy does not explicitly teach the use of cellulase in FPU units.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal concentration of cellulase through routine experimentation in the method of Baidyaroy (and convert such concentrations to the widely known enzyme FPU units) since as noted above, Baidyaroy teaches the concentration of cellulase can vary widely: from 0.001 to 100 mg cellulase protein per gram of cellulose “or any suitable amount therebetween” (page 22, paragraph 80).  Further, as noted above, Baidyaroy teaches “Indeed it is not intended that reaction 
Therefore, Baidyaroy teaches a wide range of cellulase concentrations that are set by the skilled artisan.  As noted in MPEP § 2144.05 (I) “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  The concentration of cellulase within the method is set by the skilled artisan based on routine experimentation, where the person of ordinary skill in the art would have a reasonable expectation of success that routine experimentation would allow the determination of the optimal concentration of cellulase.  Absent any teaching of criticality by the Applicant concerning cellulase concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, in view of the above, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive.  
With regard to Applicant’s argument that Baidyaroy fails to disclose or suggest the cellulase addition to the medium in step (e) is carried out continuously or in 5 to 400 portions (Reply, page 7), this is not persuasive since as noted above, Baidyaroy teaches that the combined dosage of all cellulase enzymes is about 0.001 to about 100 mg protein per gram cellulose” (paragraph 80).  Further, Baidyaroy teaches the concentration of cellulase can vary widely: from 0.001 to 100 mg cellulase protein per gram of cellulose “or any suitable amount therebetween” (page 22, paragraph 80).  Baidyaroy also teaches “Indeed it is not intended that reaction conditions be limited to those provided herein, as modifications are well-within the knowledge of those skilled in the art” (paragraph 81).  Accordingly, Baidyaroy teaches the addition of different concentrations of cellulase (claims 1 and 4), though in a different concentration unit.  
With respect to how the cellulase is added to the fermentation, in view of Baidyaroy’s above teachings concerning the concentration of cellulases and modifications to such cellulase concentrations within the process, it would have been within the purview of one of ordinary skill in the art to modify the cellulase addition as portioned additions to maintain the amount of cellulase within the fermentation over the fermentation run, or add in more cellulase to modify the progression of the fermentation so as to produce more substrate for eventual increase in protein production.
In view of the above, such portioned additions (i.e., maintaining the concentration or addition to the concentration of cellulases in the medium) are interpreted as a repeating step where in addition to the above teachings, it is well within the purview of one of Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009).  Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). 
With regard to Applicant argument that the added portions of cellulase is associated with a significant increase in protein yield, it appears this is an argument regarding unexpected results (Reply, page 7), which is also found not persuasive since this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art.  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.  See MPEP §§ 2129 and 2144.03 for a discussion of admissions as prior art.  Counsel’s arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974).  See MPEP § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  Further, it is also noted that Applicant’s arguments concerning such unexpected results are not commensurate in scope of the claims.
It is further noted such results would not be unexpected since as noted above, such portioned additions (i.e., maintaining the concentration or addition to the 
Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly, the rejection has been maintained.

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631